DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2 Jul 2020 has been entered.  
Response to Arguments
Applicant’s arguments filed on 21 Nov 2019 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “The cited prior art does not disclose or suggest the claimed “a navigation processor system in communication with each of the universal navigation processors in the communications network in order to provide software updates or program code to the universal navigation processors.”  
Response 1: A new citation from Lin provides the teachings of networking to download and upload data, download programs as well as debug the universal navigations devices.  
Argument 1: The Applicant states “The cited prior art does not disclose or suggest the claimed “universal navigation processor.”  
Response 1: The Examiner respectfully disagrees.  Applicant’s specification does not define the term universal, therefore the Examiner has interpreted the limitation “universal” as a system or subsystem that can be integrated with other systems and subsystems to provide the limitations in the claims – such as navigation, communication and program downloads.  If Applicant wishes for each system to be a mirror image with exactly the same processor, or limited to exactly the same circuit board, or limited to exactly a single memory chip – then those limitations (if supported by Applicant’s specification) should be incorporated into the claims.  The examiner further notes that Lin (see Lin, paragraph 0009) also refers to a “universal object positioning and data integrating method.”  As such, Applicant must describe, and also claim any “universal” limitations that differentiate Lim’s universal system from Applicant’s claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 4, 7, 8, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw, et al, U. S. Patent 7,418,343 (“McGraw”) in view of Lin, C., U. S. Patent Application Publication 2010/0283832 (“Lin”).
Regarding claim 1, McGraw teaches:
A distributed navigation system architecture comprising: a plurality of navigation platforms, (McGraw, column 2, lines 10-12, “A relative navigation system for rendezvous and station keeping between a lead aircraft and follower aircraft is disclosed.”; a system with multiple navigation systems, to include a lead aircraft and following aircraft).

    PNG
    media_image1.png
    740
    914
    media_image1.png
    Greyscale

each navigation platform having a universal navigation processor configured to communicate with other universal navigation processors over distribution channels in a communication network; (McGraw, column 1, lines 52-58, “High-accuracy relative positioning is required during capture and refueling of the UCAV. A system wherein a tanker sends code and carrier measurements to the UCAV to compute a real-time relative navigation solution is needed. A 10-Hz update rate for GPS data and a 20-Hz rate for inertial navigation system (INS) data are required for real time control.”; multiple mobile systems 120, each with a location processor (see figure 11), each in communication with one or more networks and a network server (see figure 1 that shows a satellite network, and at least a cellular network); each with an associated GPS and INS).
one or more relative navigation systems, in communication with the universal navigation processors, configured to provide source information to the navigation platforms; (McGraw, column 3, lines 48-52, “The relative navigation system concept for precision rendezvous and station keeping using data link signals of the present invention 10 is illustrated in FIG. 1 as implemented in an automated aerial refueling (AAR) system.”; a relative navigation systems between multiple aircraft).
configured to determine navigation information based on the inertial navigation system, the clock, the one or more absolute navigation systems and optionally the source information, (McGraw, column 8, lines 4-10, “The proposed relative navigation architecture based on TTNT two-way timing ranging technology is able to meet the needs of UCAV aerial refueling and station keeping. The main features of the proposed system include: precise relative ranging with the TTNT datalink waveform; antenna array angle measurements on the tanker to provide 3D relative positioning for aerial refueling.”; a relative navigation system, from the lead aircraft (i.e. anchor node)).
the one or more anchor navigation platforms providing the navigation information over the distribution channels to the other navigation platforms in the communication network; (McGraw, column 2, lines 12-15, “A datalink on board the lead aircraft and the follower aircraft is used for transferring data link signals and for transmitting and receiving ranging messages therebetween. … An antenna array is mounted on the lead aircraft for receiving signals for azimuth and elevation determination.”  Column 2, lines 37-40 “The lead aircraft receives the ranging message and stores a lead TOR. The follower aircraft sends a data message with follower TOT and follower TOR to the lead aircraft. The lead aircraft determines relative range and time offsets using follower TOT/TOR in the data messages and stored lead TOT/TOR.”; a relative navigation system between a lead aircraft (anchor navigation platform) and follower platforms, that distribute timing information and azimuth information over a network datalink).
McGraw does not explicitly teach:
an anchor navigation node disposed on one or more of the plurality of navigation platforms in order to form one or more anchor navigation platforms, the anchor navigation node including an inertial navigation system, a clock, and one or more absolute navigation systems and
and a navigation processor system in communication with each of the universal navigation processors in the communications network in order to provide software updates or program code to the universal navigation processors..
Lin more clearly teaches:
an anchor navigation node disposed on one or more of the plurality of navigation platforms in order to form one or more anchor navigation platforms, the anchor navigation node including an inertial navigation system, a clock, and one or more absolute navigation systems and (Lin, figure 8, paragraph 0083, “Referring to FIGS. 1-7, an alternative method of three dimensional positioning according to the preferred embodiment of the present invention is illustrated, which comprises the steps as follows: … velocity and time from the global positioning system 9, and pass them to the AHRS/INS/GPS integration module 8. [0092] (9) Receive inertial measurements including body angular rates and specific forces, from the inertial measurement unit 10, and send them to the AHRS/INS/GPS integration module 8 which is a signal-processing module. [0093] (10) Perform inertial navigation system (INS) processing in the AHRS/INS/GPS integration module 8.”; an INS/GPS system, complete with a clock and timer that is available on platforms, not only anchor nodes but every platform in a network).

    PNG
    media_image2.png
    604
    867
    media_image2.png
    Greyscale

and a navigation processor system in communication with each of the universal navigation processors in the communications network in order to provide software updates or program code to the universal navigation processors. (Lin, paragraph 0210-0217, “[0212] In summary, the integrated GNC system has the following features: [0216] Networking and serial communication capability. … The networking capability allows one to connect the flight control and navigation system to a host computer, which may be used to upload data from and download program and/or data to the system, as well as debug and monitor the performance of the flight control and navigation system.”; a host computer (i.e. anchor node) can communicate with other navigations nodes; that the communications can comprise data upload and download data; the host computer can download programs to the other navigation nodes; and that the host computer can debug the other navigation nodes).
In view of the teachings of Lin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to use image sensors networked with navigation sensors to provide a universal object positioning and data integration (paragraph 0008-0011).
Regarding claim 2, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 1.
McGraw further teaches wherein the navigation information includes position, velocity, altitude, errors in position, errors in velocity, errors in attitude, time, clock errors, propagation delays, GPS satellite errors, sensor errors, sensor characterization parameters or any combination thereof. (McGraw, column 5, lines 31-35, “TTNT ranging with an antenna array 30 on the tanker 15 provides for full three-dimensional relative navigation allowing a fully redundant back up and integrity monitor for a relative GPS solution.”  Column 8, lines 7-11 “The main features of the proposed system include: precise relative ranging with the TTNT datalink waveform; antenna array angle measurements on the tanker to provide 3D relative positioning for aerial refueling.”; the Tactical Targeting Network Technology (TTNT) is capable of providing relative range and angle between platforms (i.e. information includes position)).
Regarding claim 3, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 1.
McGraw further teaches wherein the one or more absolute navigation systems include a global positioning system (GPS), a celestial object sighting system (COSS), a magnetic compass, an RF sensor system, or any combination thereof. (McGraw, column 1, lines 44-48, “In a UCAV automated aerial refueling (AAR) system, coarse position reporting during rendezvous is sufficient. High accuracy is not required with standalone GPS positioning being adequate.”; a system that uses GPS positioning as part of the location system).
Regarding claim 4, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 1.
Lin further teaches wherein the one or more relative navigation systems include a vision system having an image sensor. (Lin, paragraph 0083, “Referring to FIGS. 1-7, an alternative method of three dimensional positioning according to the preferred embodiment of the present invention is illustrated, which comprises the steps as follows: … velocity and time from the global positioning system 9, and pass them to the AHRS/INS/GPS integration module 8. … [0089] (6) Receive the detected corners from the Corner Detection module 433, match the corners in the two images to get the disparities, and calculate 3D positions for each corner pair in the 3D Positioning module 46.”; an INS/GPS system, that uses cameras (i.e. image sensors) to improve 3D positioning accuracies).
In view of the teachings of Lin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to use image sensors networked with navigation sensors to provide a universal object positioning and data integration (paragraph 0008-0011).
Regarding claim 7, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 1.
McGraw further teaches wherein one or more of the plurality of navigation platforms is configured to form the one or more anchor navigation platforms after an initial anchor navigation platform is formed in the communication network. (McGraw, column 5, lines 57-61, “FIG. 5 shows data link ranging time transfer processing of the present invention. In step 1 node A, which may be the tanker aircraft 15 or other lead aircraft, transmits a first ranging message at network time TO as shown by a ranging message arrow 51.”; that one or another platform can act as lead aircraft in the network and establish network timing).
Regarding claim 8, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 1.
Lin further teaches wherein one or more of the universal navigation processors include a navigation filter configured to process the source information. (Lin, paragraph 0181, “The GPS receiving set in the system must provide raw pseudorange and carrier phase observables for the integrated navigation Kalman filter and a synchronous timing signal for the data sampling electronics of the IMU.”; a Kalman filter used to improve position accuracy).
In view of the teachings of Lin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to use image sensors networked with navigation sensors to provide a universal object positioning and data integration (paragraph 0008-0011).
Regarding claim 10, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 8.
Lin further teaches wherein the navigation filter is a navigation filter system configured to determine quality and (Lin, paragraph 0272, “The use of sensor error parameters as states provides a way to calibrate the sensors through Kalman filtering. … There are twelve states for gyros (three for bias, three for scale factors, and six for sensor linear alignment errors) and twelve states for accelerometers (three for bias, three for scale factors, three for sensor axes nonorthogonalities, and three states for acceleration squared nonlinearities along and across the input axis). [0273] The optimal Kalman filter is given in Table 3.”; a system that uses a filter to compensate for errors and states as part of the filter to determine a navigation solution).
In view of the teachings of Lin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to use image sensors networked with navigation sensors to provide a universal object positioning and data integration (paragraph 0008-0011).
McGraw teaches integrity of the source information in order to determine the navigation information for the one or more navigation platforms. (McGraw, column 5, lines 31-35, “TTNT ranging with an antenna array 30 on the tanker 15 provides for full three-dimensional relative navigation allowing a fully redundant back up and integrity monitor for a relative GPS solution.”; a navigation system that provides an integrity monitor on the GPS solution desired).
Regarding claim 11, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 10.
Lin further teaches:
wherein the navigation filter system includes: a. a situation module configured to provide situation data; (Lin, figure 9, paragraph 0133, “A novel sensor validation approach by using neural networks is used to perform intelligent failure detection and isolation (IFDI) for multiple disparate navigation sensors.”; a failure and isolation system which monitors multiple navigation sensors for faults).
b. an information module configured to determine an estimate of the quality and an estimate of the integrity of the source information, at a given time, based on the source information received from one or more data sources and based on the situation data received from the situation module; (Lin, paragraph 0133, “An auto-associative neural network, which has four hidden layers for information compression and data regeneration, is trained to generate filtered sensor estimates for all sensors even though some of the sensor measurements have been corrupted by noise, disturbances or failures.”  Paragraph 0282 “By a reason similar to that of majority voting, an input that contains faulty information will be discounted in the process.”; a system which gathers data from multiple sensors (GPS, INS and camera); the system compares data input and can declare an input as faulty).
c. an integrity monitor module configured to receive the estimate of the quality and the estimate of the integrity of the source information from the information module and to receive the source information from the one or more data sources, (Lin, paragraph 0283, “One of the most important objectives in the neural network training is to isolate a sensor estimate from its corresponding input. In other words, a failed sensor on the network input should not have any more impact on the corresponding network output than others. The failure isolation by the neural network is achieved by blocking out, during the training, the weights directly connected to the failed sensor in the network input.”; an integrity system which declares a sensor as failed or faulty based on a threshold of performance).
configured to determine the integrity and the quality of the source information based on the estimate of the quality and (Lin, Paragraph 0285, “Sensor Failure Detection and Replacement [0286] The detection of a sensor failure is done by comparing the neural network outputs with its corresponding inputs. A threshold is selected for each sensor to initiate the sensor failure algorithm. If the differences of the other sensors with their respective estimates stay relatively low, then the sensor measurement is declared faulty.”; an integrity system which declares a sensor as failed or faulty based on a threshold of performance).
the estimate of the integrity of the source information from the information module, and configured to validate the source information based on (1) the integrity of the source information, and/or (2) the quality of the source information; (Lin, paragraph 0133, “A novel sensor validation approach by using neural networks is used to perform intelligent failure detection and isolation (IFDI) for multiple disparate navigation sensors. Failure detection and isolation technology plays an important role in the fully autonomous navigation system. … This lessens the impact of a failed sensor on the network output. The failure isolation by the neural network is achieved by blocking out the weights directly connected to the failed sensor in the network input.”; a estimation of the failed component and isolation of the failed component to reduce the impact of a declared faulty sensor input).
and d. a navigation state estimator configured to determine the navigation information of the one or more navigation platforms based on the source information that was validated and corresponding quality of the source information received from the integrity monitor module. (Lin, paragraph 0287, “Once a faulty sensor measurement is detected, it will be disconnected from the input layer of the network for the purposes of isolating the false information. However, the neural network will continue to function by using the most recent corresponding output which is a good estimate of the failed sensor measurement.”; a system that continues to function and provide the best possible estimate of location after removing a faulty sensor from the navigation computations).
In view of the teachings of Lin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to use image sensors networked with navigation sensors to provide a universal object positioning and data integration (paragraph 0008-0011).
Regarding claim 15, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 11.
McGraw further teaches wherein the situation module receives the situation data from databases with stored situation data previously known, from communication links with updated situation data that changes over time, from the one or more data sources, from detection systems that provide the situation data based on detected conditions, or any combination thereof. (McGraw, column 3, lines 48-52, “The relative navigation system concept for precision rendezvous and station keeping using data link signals of the present invention 10 is illustrated in FIG. 1 as implemented in an automated aerial refueling (AAR) system.”  Column 5, lines 36-42 “With the absence of GPS, position reporting of inertial where navigation system (INS) position data from the UCAV 20 to the tanker 15 over TTNT or other links is adequate to get the UCAV 20 to the correct initial intercept area twenty or more miles from the tanker 15. At this point, TTNT three-dimensional relative positioning can be used for guidance of the UCAV 20 to the proper contact point.”; a relative navigation system where relative positions are determined using the TTNT (i.e. communications data link) that changes as the UCAV approaches from twenty miles to the proper contact point for refueling (i.e. updated situation data that changes over time)).
Regarding claim 16, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 11.
McGraw further teaches wherein the situation data includes environment conditions, position information, velocity, attitude, temporal information, platform configuration, mission phase, data source location, system health, mission plan, threat data, condition of a threat, threat operating capabilities, threat location, temperature, cloud cover, visibility, barometric pressure, terrain, time of year, tides, radiation environment, population, city information, street information, building information, known transmitters, known vehicles, visible stars, location of satellites in the sky, or any combination thereof. (McGraw, column 5, lines 31-35, “TTNT ranging with an antenna array 30 on the tanker 15 provides for full three-dimensional relative navigation allowing a fully redundant back up and integrity monitor for a relative GPS solution.”  Column 8, lines 7-11 “The main features of the proposed system include: precise relative ranging with the TTNT datalink waveform; antenna array angle measurements on the tanker to provide 3D relative positioning for aerial refueling.”; the Tactical Targeting Network Technology (TTNT) is capable of providing relative range and angle between platforms (i.e. information includes position)).
Claims 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw, as modified by Lin, in view of Mudalige, et al, U. S. Patent Application Publication 2018/0136665 (“Mudalige”).
Regarding claim 5, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 4.
McGraw, as modified by Lin, does not explicitly teach wherein the relative navigation system compares data from the image sensor to images in a database map to identify a man- made landmark and/or a terrestrial landmark..
Mudalige teaches wherein the relative navigation system compares data from the image sensor to images in a database map to identify a man- made landmark and/or a terrestrial landmark. (Mudalige, paragraph 0045, “SLAM techniques construct a map of an environment and track an object’s position within the environment.” Paragraph 0046 “SLAM in its simplest form utilizes three constraints: an initial location constraint; a relative motion constraint, which is the object’s path; and a relative measurement constraint, which is one or more measurements of an object to a landmark.”  Paragraph 0044 “The localization and mapping module 40 updates previous map data with the new information ( e.g., new lane markings, new building structures, addition or removal of constructions zones, etc.) while leaving unaffected map regions unmodified.”; a database of mapping data which includes buildings and roads (i.e. map to identify landmark); that the vehicle can orient itself based on relative distances to the landmarks).
In view of the teachings of Mudalige it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to provide a vehicle system multiple methods to navigate terrain (paragraph 0003).
Regarding claim 9, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 8.
McGraw, as modified by Lin, does not explicitly teach wherein the navigation filter includes an extended Kalman filter, a particle filter, a nonlinear moment filter, a Hidden Markov Model, a Bayesian filter or any combination thereof..
Mudalige teaches wherein the navigation filter includes an extended Kalman filter, a particle filter, a nonlinear moment filter, a Hidden Markov Model, a Bayesian filter or any combination thereof. (Mudalige, paragraph 0048, “In some embodiments, once a map is built, vehicle localization is achieved in real time via a particle filter. Particle filters, unlike Bayes or Kalman filters, accommodate non-linear systems. … Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position. Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”; a particle filter used to evaluate a sensor’s data, which is then used to find the location of a vehicle).
In view of the teachings of Mudalige it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to provide a vehicle system multiple methods to navigate terrain (paragraph 0003).
Regarding claim 12, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 11.
McGraw, as modified by Lin, does not explicitly teach wherein the navigation state estimator includes an extended Kalman filter, a particle filter, a nonlinear moment filter, a Hidden Markov Model, a Bayesian filter or any combination thereof..
Mudalige teaches wherein the navigation state estimator includes an extended Kalman filter, a particle filter, a nonlinear moment filter, a Hidden Markov Model, a Bayesian filter or any combination thereof. (Mudalige, paragraph 0048, “In some embodiments, once a map is built, vehicle localization is achieved in real time via a particle filter. Particle filters, unlike Bayes or Kalman filters, accommodate non-linear systems. … Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position. Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”; a particle filter used to evaluate a sensor’s data, which is then used to find the location of a vehicle).
In view of the teachings of Mudalige it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to provide a vehicle system multiple methods to navigate terrain (paragraph 0003).
Claims 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGraw, as modified by Lin, in view of Pon, et al, U. S. Patent Application Publication 2017/0094631 (“Pon”).
Regarding claim 6, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 1.
McGraw, as modified by Lin, does not explicitly teach wherein the plurality of navigation platforms include moving and non-moving platforms..
Pon teaches wherein the plurality of navigation platforms include moving and non-moving platforms. (Pon, paragraph 0011, “Some embodiments discussed herein provide for detection and reporting of unreliable base transceiver stations (BTSs) within a system or environment. Mobile devices, operating independently, can detect unreliable positioning data from one or more BTSs and provide ( e.g., to a server or other device) a status report.”; a navigation system that provides confidence information for mobile devices (i.e. moving) and base stations (i.e. non-moving platforms)).
In view of the teachings of Pon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to improve position estimates of mobile devices using a network of sensors (paragraph 0020).
Regarding claim 13, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 11.
McGraw, as modified by Lin, does not explicitly teach:
wherein the navigation state estimator is further configured to provide the navigation information for the plurality of navigation platforms to the integrity monitor module, and
the integrity monitor module is configured to determine the integrity and/or the quality of the source information further based on the navigation information..
Pon teaches:
wherein the navigation state estimator is further configured to provide the navigation information for the plurality of navigation platforms to the integrity monitor module, and (Pon, figure 1, paragraph 0038, “At block 135, the mobile device sends a status report. For example, the mobile device status report can include mobile device reference position, position determined from BTS, list of BTSs (e.g., one or more BTSs with suspected issues, also referred to as the “unreliable”, “inconsistent”, “suspect”, “bad”, “error prone”, or otherwise designated BTSs), … or receiver autonomous integrity monitoring (RAIM) result.”; a system with multiple mobile and base station subsystems, that the position is checked for accuracy (i.e. navigation information); that the system is able to determine the integrity of the system).

    PNG
    media_image3.png
    771
    554
    media_image3.png
    Greyscale

the integrity monitor module is configured to determine the integrity and/or the quality of the source information further based on the navigation information. (Pon, paragraph 0034, “In one embodiment, the range measurement quality threshold is a global value (e.g. “x” number of meters or other configurable distance value) based on an expected global error range.”; a fixed error used to determine that the quality of navigation falls within an acceptable range).
In view of the teachings of Pon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to improve position estimates of mobile devices using a network of sensors (paragraph 0020).
Regarding claim 14, McGraw, as modified by Lin, teaches the distributed navigation system architecture of claim 11.
McGraw, as modified by Lin, does not explicitly teach wherein the integrity monitor module is configured to ignore the source information when a difference between a value of the source information and an expected value of the source information differs by more than a threshold value..
Pon teaches wherein the integrity monitor module is configured to ignore the source information when a difference between a value of the source information and an expected value of the source information differs by more than a threshold value. (Pon, paragraph 0040, “At block 145, the embodiment monitors unreliable BTSs. In response to identifying a particular BTS as unreliable the mobile device may exclude, ignore, or otherwise remove the particular BTS from considering during future ( or current) BTS positioning.”  Paragraph 0037 “In some embodiments, the amount of discrepancy or difference in range or positioning measurements that results in a device classifying a BTS as unreliable may be a configurable setting or threshold.”; a system that ignores navigation data input from a deemed unreliable base station; that a station can be deemed as unreliable by exceeding a threshold).
In view of the teachings of Pon it would have been obvious for a person of ordinary skill in the art to apply the teachings of Lin to McGraw at the time the application was filed in order to improve position estimates of mobile devices using a network of sensors (paragraph 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/Donald HB Braswell/             Examiner, Art Unit 3648